DISMISS and Opinion Filed May 19, 2021




                                     S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                  No. 05-21-00032-CV

                     JENNIFER LYNN GRANT, Appellant
                                  V.
                     MICHAEL JAMES GRANT, Appellee

               On Appeal from the 256th Judicial District Court
                            Dallas County, Texas
                   Trial Court Cause No. DF-18-17095-Z

                        MEMORANDUM OPINION
                  Before Justices Schenck, Reichek, and Carlyle
                           Opinion by Justice Reichek
      Before the Court is the parties’ joint motion to dismiss their respective appeal

and cross-appeal. We grant the motion and dismiss the parties’ respective appeals.

See TEX. R. APP. P. 42.1(a)(2).




                                           /Amanda L. Reichek/
                                           AMANDA L. REICHEK
                                           JUSTICE


210032F.P05
                                  S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

JENNIFER LYNN GRANT,                         On Appeal from the 256th Judicial
Appellant                                    District Court, Dallas County, Texas
                                             Trial Court Cause No. DF-18-17095-
No. 05-21-00032-CV          V.               Z.
                                             Opinion delivered by Justice
MICHAEL JAMES GRANT,                         Reichek. Justices Schenck and
Appellee                                     Carlyle participating.

      In accordance with this Court’s opinion of this date, the parties’ respective
appeals are DISMISSED.

      It is ORDERED that the parties bear their own costs of this appeal.


Judgment entered May 19, 2021




                                       –2–